Howk, J.
This was a suit by the appellee, to foreclose a mortgage, and to collect the note secured thereby. The note was executed by Daniel D. Dale and the appellant Reynolds, to the order of the appellee; and the mortgage was executed to the appellee by said Dale and his wife, on certain real estate in White county, Indiana. The appellant Reynolds, and said Dale and his wife, jointly demurred to the appellee’s complaint, for the alleged insufficiency of the facts therein to constitute a cause of action, which de*146murrer was overruled by the court, and to this ruling the defendants jointly excepted.
The appellant Reynolds and his codefendants, Dale and his wife, then jointly answered in three paragraphs, of which the first was a general denial, and the second and third paragraphs set up affirmative matters by way of defence. The appellee replied in two paragraphs, putting the cause at issue. The cause was tried by the court, and a finding was made for the appellee, for the full amount due on the note, and for the foreclosure of the mortgage in suit.
The joint motions of the defendants for a new trial and in arrest of judgment having been severally overruled, and their exceptions entered to these decisions, judgment was rendered by the court on its finding, from which judgment the appellant Reynolds alone has appealed to this court.
lie has here assigned, as errors, the several decisions of the eourt below, in overruling the demurrer to appellee’s complaint, and the motions for a new trial and in arrest of judgment.
The only point made by the appellants’ counsel in their argument of this case in this court is, that the mortgage in suit was void on its face, for uncertainty in the description ■ of the mortgaged premises. If this position of counsel were well taken, we fail to see in what manner the appellant would or could be benefited thereby. He was not a party to the mortgage and was4 not sued thereon. He was sued- on the note, which he executed; and if it were conceded that the mortgage was void for uncertainty in the description of the mortgaged premises, it would not follow, by any means, that the note in suit was also void. There was neither vagueness nor uncertainty in the terms of the note; it provided for the payment to the appellee of a sum certain, at a certain time, and these are the essential requisites of a valid, legal and binding promissory note.
*147We do not think, however, that there was any such uncertainty in the description of the mortgaged premises as would vitiate or avoid the mortgage in suit, even as against the Dales, the mortgagors. The premises are described by metes and bounds, in a certain quarter of a certain section, in White county, Indiana, “ otherwise described as Lot Ho. 6 in said section.” It seems to us, that the description is sufficiently certain and specific, and, if it is defective in any particular, the defect is not apparent.
We find no error in the record.
The judgment is affirmed, at the appellants’ costs.